Citation Nr: 0503430	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  00-02 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for arthritis of joints 
other than the fingers, right shoulder, right knee and back, 
including as a result of exposure to herbicides during active 
service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from December 1968 to 
September 1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating determination by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a written communication dated in June 2004, the appellant 
may be claiming that an unspecified dental disability has 
resulted from his exposure to herbicides in service.  This 
new issue is referred to the RO for appropriate action.  


REMAND

In September 2003, the Board denied the veteran's appeal 
seeking service connection for arthritis of the fingers, 
right shoulder, right knee, and back, as well as for a right 
hip tumor, a shell fragment wound (SFW) of the left ankle, 
and several other disabilities.  Noting that there were 
"medical assessments of arthritis in areas other than the 
fingers, right shoulder, right knee and back," the Board 
remanded the appeal for additional development in order to 
adequately identify the etiology of the arthritis in these 
additional areas.  

On a VA examination of the appellant in June 2004, X-ray 
films disclosed arthritis in the left shoulder and left knee, 
and the examiner reportedly found no objective evidence of 
disability in the wrists, elbows (the appellant is service-
connected for a SFW of the left elbow), ankles, and feet 
without the benefit of current X-ray studies of these areas.  
The examiner then reported that he found no evidence of any 
"significant" arthritis secondary to the appellant's 
exposure to herbicides in service.  

The VA examiner in June 2004 did not explain what he meant by 
"significant" arthritis.  Moreover, since this examination 
report does not clearly identify all joints currently 
affected by arthritis or specify whether the arthritis found 
in the left shoulder and left knee is directly related to any 
incident during the appellant's active military service, the 
Board must view it as an inadequate response to the Board's 
remand directive.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

At a minimum, the Board has found clinical references to 
rheumatoid arthritis of both wrists, both ankles, and the 
left hip; and to X-ray evidence of osteoarthritis involving 
the left shoulder, left knee, left ankle, and both feet in 
the current evidentiary record.  An additional medical 
opinion concerning the complete etiology of these 
disabilities is required by the Board.  VA X-ray studies of 
the left elbow in April 1998 disclosed no evidence of 
arthritis at that time.  

In June 2004, the appellant also requested that the RO obtain 
and review his VA medical records up to the present in 
connection with this appeal, but the claims file contains no 
VA medical records dating from after May 2001.  This 
evidentiary deficiency must be remedied before further 
appellate review by the Board would be appropriate.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of his claimed arthritis or to 
provide the identifying information and 
any authorization necessary to enable the 
RO to obtain such evidence on his behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  In any event; the RO should obtain 
copies of all relevant VA medical 
treatment records dating from after May 
2001 and incorporate them into the claims 
file.  

4.  When all indicated record development 
has been completed, the RO should arrange 
for the appellant to be afforded an 
examination by a physician with 
appropriate expertise.  The claims files 
must be made available to and reviewed by 
the examiner.  The presence or absence of 
arthritis in joints other than the 
fingers, right shoulder, right knee and 
back should be confirmed or ruled out.  
Any indicated studies should be 
performed, and the examiner should 
specifically consider the earlier X-ray 
evidence of arthritis of the left 
shoulder, left knee, left hip, both feet, 
both ankles, and both wrists.  Based upon 
the examination results and the review of 
the claims folders, the examiner should 
provide a medical opinion concerning any 
arthritis currently present in joints 
other than the fingers, right shoulder, 
right knee and back as to whether it is 
at least as likely as not that the 
arthritis was present in service or 
within one year afterward, or is 
otherwise etiologically related to 
service, to include the appellant's 
exposure to herbicides while serving in 
Vietnam.  The rationale for all opinions 
expressed should also be provided.  

5.  The RO should also undertake any 
other development it determines to be 
indicated.

6.  Then, the RO should readjudicate the 
current claim on a de novo basis.  If any 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and provided the 
requisite opportunity to respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




